AO 450 (Rev. 01/09) Judgment in a Civil Action


                                                 UNITED STATES DISTRICT COURT
                                                                           for the
                                             MIDDLE DISTRICT of PENNSYLVANIA

                      WILLIAM D. JUBILEE, SR.,
                                                                                     )
                                     Plaintiff
                                                                                     )
                                        v.                                                 Civil Action No.           1:18-CV-0052
      GENE BERDANIER, DAVID WAPINSKY, GEORGE                                         )

    HALCOVAGE, GARY HESS, FRANK STAUDEMAIER,                                         )
                                                                                     )           (Chief Judge Conner)
    WILLIAM BALDWIN, JOSEPH GRODY and CHRISTINE
                                  HOLMAN,

                                                          JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):
9    the plaintiff                                                                                                recover from the
defendant (name)                                                                                                     the amount of
                                                                                dollars ($                       ), which includes prejudgment
interest at the rate of                           %, plus postjudgment interest at the rate of                   %, along with costs.
9       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                                                                  recover costs from the plaintiff (name)
                                                                                  .

x    other:      SUM MARY JUDGMENT be and is hereby ENTERED in favor of defendants GENE BERDANIER, DAVID
                 WAPINSKY, GEORGE HALCOVAGE, GARY HESS, FRANK STAUDEMAIER, WILLIAM BALDWIN,
                 JOSEPH GRODY and CHRISTINE HOLMAN, and against plaintiff WILLIAM D. JUBILEE, SR., in accordance
                 with the court’s memorandum (Doc. 32) and order (Doc. 33), dated January 24, 2019.



This action was (check one):
9 tried by a jury with Judge or Magistrate Judge                                                            presiding, and the jury has
rendered a verdict.

9     tried by Judge or Magistrate Judge                                                         without a jury and the above decision

X     decided by Judge or Magistrate Judge                                 Chief Judge Christopher C. Conner

                       MOTION FOR SUMMARY JUDGMENT

Date:                        Jan 24, 2019                                    CLERK OF COURT PETER WELSH, Acting Clerk of Court

                                                                                                         K. McKinney

                                                                                                 Signature of Clerk or Deputy Clerk
